In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion for issuance of an alternative writ,
IT IS ORDERED by the court that this cause shall be expedited and no oral argument shall be scheduled.
IT IS FURTHER ORDERED by the court that an alternative writ be, and hereby is, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before March 23, 1995; relator shall *1490file his brief within seven days after the filing of evidence; and respondents shall file their brief(s) within seven days after the filing of relator’s brief; and relator shall file his reply brief, if any, within three days after the filing of respondents’ brief(s).
Wright and Cook, JJ., dissent and would dismiss the cause.